Citation Nr: 1521520	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo with dizziness as secondary to the service-connected bilateral hearing loss disability and herbicide exposure.

2.  Entitlement to service connection for headaches and vomiting as secondary to vertigo with dizziness and related to herbicide exposure.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.

4.  Entitlement to a compensable evaluation for the bilateral hearing loss disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to May 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  In an August 2013 letter, the Veteran alleged that his service-connected disabilities, including PTSD, prevent him from obtaining gainful employment.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of service connection for vertigo with dizziness as secondary to the service-connected bilateral hearing loss disability and herbicide exposure, service connection for headaches and vomiting as secondary to vertigo with dizziness and related to herbicide exposure, an increased evaluation for PTSD with alcohol dependence, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing acuity was Level I in each ear.






CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The claim for a higher rating for the service-connected bilateral hearing loss disability arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all in-service and post-service records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in April 2011 and September 2012.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationales for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for the service-connected bilateral hearing loss disability is thus ready to be considered on the merits.

II.  Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the bilateral hearing loss disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

In a May 2011 rating decision, the Veteran was granted service connection for his bilateral hearing loss disability and assigned a noncompensable evaluation effective February 18, 2011.  The audiograms of record during the appeal period do not support findings that would warrant more than the assigned zero percent (noncompensable) rating under Diagnostic Code 6100.  38 C.F.R. § § 4.85, 4.86. 

The Veteran was afforded a VA examination in April 2011, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
30
30
32.5
LEFT
35
45
45
45
42.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 96 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I, the left ear, with column I, the right ear.

The Veteran was also provided a VA examination in September 2012, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
25
30
28.75
LEFT
20
20
20
25
23.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 92 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I, the right ear, with column I, the left ear.

Moreover, the April 2011 and September 2012 VA examinations do not demonstrate an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, or a puretone threshold of 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

Thus, both VA examinations have resulted in findings corresponding to a noncompensable evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests are against findings that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran's subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in disability evaluation.  

The application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  See 38 C.F.R. § 4.85.  The Veteran did not meet the criteria for a compensable rating during any discrete period involved in this appeal.

Additionally, the Board has considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 572 F. 3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability.  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to puretone averages and speech discrimination.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for the bilateral hearing loss disability is denied.


REMAND

In October 2012, the Veteran was afforded a VA examination for his claim of service connection for vertigo with dizziness as secondary to the service-connected bilateral hearing loss disability and herbicide exposure.  The VA examiner opined that it was less likely than not that there was any vestibular disorder, but that it was his impression that the Veteran had a possible central neurological condition.  The VA examiner recommended a neurology follow-up.  To date, this follow up has not been completed.  Therefore, a remand is necessary to afford the Veteran with a VA examination to determine whether he has a neurological condition that is at least as likely as not related to service.  As the Veteran is claiming service connection for headaches and vomiting as secondary to vertigo with dizziness and related to herbicide exposure, the Board finds that this issue is inextricably intertwined with the Veteran's claim of service connection for vertigo with dizziness, and therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In February 2011, the Veteran underwent a VA examination to determine the nature and etiology of his PTSD with alcohol dependence.  In an August 2013 letter, the Veteran stated that he constantly thought of ways to kill himself.  He indicated that he had called the VA suicide emergency line three times over the last year.  The evidence of record shows that the Veteran's PTSD with alcohol dependence may have changed since his last VA examination.  Therefore, a remand is necessary to afford the Veteran another VA examination to determine the current severity of his PTSD with alcohol dependence.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2014); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  In an August 2013 letter, the Veteran alleged that his service-connected disabilities, including PTSD, prevent him from obtaining gainful employment.  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neurological disorder.  

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has a neurological disorder that was incurred during his active service.  The VA examiner is asked to specifically address the Veteran's reports of dizziness, nausea, and headaches, and his contention that these symptoms are related to herbicide exposure.

The examiner is asked to provide a rationale for the opinions rendered.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD with alcohol dependence.  All appropriate testing should be conducted.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


